Citation Nr: 1042806	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-30 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a low back 
disorder, and if so, whether service connection is warranted for 
the claimed disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1993 to July 2002.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in December 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In October 2010, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, DC.  A 
transcript of the hearing is of record.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2003, the RO denied the Veteran's service connection 
claim for scoliosis of the lumbar spine, claimed as a lower back 
disorder, and the Veteran did not appeal this decision within one 
year from the date of the rating decision.

2.  Evidence associated with the claims file since the March 2003 
rating decision was not of record at the time of such decision 
and relates to an unestablished fact necessary to substantiate 
the Veteran's service connection claim for a low back disorder.

3.  Residual low back disability is attributable to back injuries 
during service.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The evidence received subsequent to the March 2003 rating 
decision is new and material and the claim of entitlement to 
service connection for a low back disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

3.  The Veteran has residual back disability as a result of 
injuries which were incurred in service.  38 U.S.C.A. § 1110, 
1131(West 2002);38 C.F.R. §§ 3.102, 3.303). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  For reasons explained in detail below, the 
Veteran's claim of entitlement to service connection for a low 
back disorder is found to be reopened by way of the submission of 
new and material evidence.  Thus, no further notification or 
assistance is necessary to develop facts pertinent to that issue.  

II.  New and Material Evidence

An unappealed rating decision in March 2003 denied the Veteran's 
claim of entitlement to service connection for low back disorder 
on the basis that the Veteran had a current diagnosis of 
scoliosis of the lumbar spine, which is considered a congenital 
or developmental defect and it was not aggravated during service.  
The relevant evidence of record at the time of the rating 
decision consisted of service treatment records and a VA 
examination dated in April 2002.  The Veteran did not file a 
notice of disagreement with the March 2003 rating decision within 
the one-year time limit.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2010).  

A finally decided claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108 (West 
2002).  "New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing evidence 
that by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2010).  When determining whether the claim should 
be reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Competency of new evidence, however, is not presumed. 

In September 2008, the Veteran submitted a request to reopen her 
service connection claim for a low back disorder due to back 
pain.  Evidence received since the March 2003 rating decision 
includes VA treatment records, private treatment records,  the 
Veteran's statements in support of her claim and a transcript of 
the October 2010 Board hearing.  This evidence is considered new, 
because it was not of record at the time of the March 2003 
decision and it is not cumulative or redundant of previous 
evidence.  In addition, the evidence is material as a VA 
treatment record dated in December 2007 provides a diagnosis of 
minimal multilevel spondyloarthropathy with moderate facet joint 
degenerative changes.  Furthermore, the evidence of record since 
the March 2003 rating decision shows that the Veteran asserts she 
had low back pain in service due to multiple in-service injuries 
and she has had a continuity of back pain since service.  Thus, 
the Board finds the new evidence relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
Such evidence is so significant that it must now be considered in 
order to decide fairly the merits of the claim.  Accordingly, the 
Veteran's claim of entitlement to service connection for a low 
back disorder is reopened.  38 C.F.R. § 3.156(a).  

The record is clear that the Veteran experienced and reported 
back problems during service.  She filed her initial claim for 
back disability shortly after service.  Her assertions of  
continuing back symptoms during and after service have not been 
challenged.  Although the record may not be totally without some 
ambiguity, the argument based on continuity of symptomatology is 
difficult to counter, let alone reject.   


ORDER

Service connection for residuals of low back injuries is granted.



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


